Appellant was convicted of the *Page 161 
theft of a bale of seed cotton valued at one hundred dollars, his punishment being assessed at three years confinement in the penitentiary.
He made a motion to quash the indictment because it charged no offense against the law, and because the description of the property was not sufficient to require him to plead, or form the basis of conviction, and further, because the indictment, in alleging the theft of one bale of seed cotton, failed to give its weight and value. The indictment charged that appellant "did then and there unlawfully and fraudulently take from the possession of one Jim Ellison one bale of seed cotton, of the value of one hundred dollars, the same then and there being the corporeal personal property," etc., of Jim Ellison. We are of opinion the indictment is sufficient. It was not necessary to give the weight of the bale of cotton. There were sufficient allegations to show that it was a felony, and that it was a bale of cotton, and that it was worth one hundred dollars.
Appellant also contends in his motion for new trial that the court committed error in permitting the witness Ellison to testify that a bale of seed cotton usually weighed about 1500 pounds. Just how this arose is not shown, even in the motion for new trial, and if there was an exception reserved in the form of a bill it is not presented in the record. We are of opinion there is no sufficient error shown by this record to require a reversal.
The judgment is affirmed.
Affirmed.